Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an appeal from a decision of the Commissioner of Patents refusing registration to appellant, Meyer Brothers Coffee & Spice Company, of the words “America’s Strength” as a trademark for coffee. Neither of the words used in this combination would, standing alone, be registerable as a trademark for coffee. The word “America” is clearly geographical. Shaver v. Heller & M. Co. 65 L.R.A. 878, 48 C. C. A. 48, 108 Fed. 821. The word “strength,” if used as a mark on coffee, would be descriptive of quality, and likewise prohibited by sec. 5 of the trademark act of 1905. This court has held that a registerable mark cannot be made by combining two nonregisterable words. Kentucky Distilleries & Warehouse Co. v. Old Lexington Club Distilling Co. 31 App. D. C. 223.
The decision of the Commissioner is affirmed, and the clerk, is directed to certify these proceedings, as, by law, required.

Affirmed.

A petition for a rehearing was denied January 7, 1909.